Exhibit 10.57
FIRST AMENDMENT TO FORM OF EXECUTIVE LONG-TERM INCENTIVE
PERFORMANCE UNIT AGREEMENT
(EPS BASED MULTI-YEAR)
     WHEREAS, the Performance Units granted under the Form of Executive
Long-Term Incentive Performance Unit Agreement (EPS Based Multi-Year) (the
“Agreement”) granted under the Global Industries, Ltd 2005 Stock Incentive Plan
for 2009 are not vested; and
     WHEREAS, Section 6 of the Agreement provides that the Committee in its sole
discretion may unilaterally modify this Agreement as it deems necessary or
appropriate to comply with Section 409A of the Internal Revenue Code of 1986, as
amended and any regulations or guidance issued thereunder (the “Code”); and
     WHEREAS, the Committee and Global Industries, Ltd. desire to amend the
Agreement;
     NOW, THEREFORE, the Agreement is hereby amended to add the following:
     1. New Section 13.
     To the extent that Code Section 409A applies to any Performance Units
granted under this Agreement, this Agreement shall be construed and interpreted
to comply with Code Section 409A. With respect to any shares to be issued on
account of a termination of employment of a Participant who is a “Specified
Employee” within the meaning of Code Section 409A at the time of such
termination of employment, such shares shall not be issued until the first
business day which is six (6) months after the Participant’s termination of
employment. For the purposes of Code Section 409A, a termination of employment
under this Agreement shall mean a “separation of service” within the meaning of
Code Section 409A. In addition, an event under this Agreement will not
constitute a Change in Control unless it is also a “change in the ownership or
effective control of” the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company (in each case as determined
under Section 409A(a)(2)(A)(v) of the Code and final Treasury Regulations or
other IRS guidance issued under Code Section 409A from time to time).
     IN WITNESS WHEREOF, the Committee has authorized and the Company has
executed this Agreement by its duly authorized officer.

            GLOBAL INDUSTRIES, LTD.
      By:   /s/ David R. Sheil         Name:   David R. Sheil        Title:  
Senior Vice President, Human Resources        Date: December 22, 2009
                     

 